4/18/2019
       Case                                                       Form 17:23:19 Main Document Page 1 of 1
                       19-11043 Doc 8 Filed 04/18/19 Entered 04/18/19

      Fill in this information to identify your case:

          Debtor 1                       Gabriel                                Ruiz
                                         First Name           Middle Name      Last Name

          Debtor 2                       Erika                Y                 Ruiz
          (Spouse, if filing)            First Name           Middle Name      Last Name

          United States Bankruptcy Court for the:                        Eastern District of Louisiana

          Case number                                                                                                                         ❑   Check if this is an
          (if known)                                                                                                                              amended filing


     Official Form 106G
     Schedule G: Executory Contracts and Unexpired Leases                                                                                                               12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
     space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and
     case number (if known).

      1.     Do you have any executory contracts or unexpired leases?
             ✔ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
             ❑
             ❑ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
     2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example,
            rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired
            leases.



            Person or company with whom you have the contract or lease                              State what the contract or lease is for

     2.1

             Name

             Number             Street

             City                                     State   ZIP Code

     2.2

             Name

             Number             Street

             City                                     State   ZIP Code

     2.3

             Name

             Number             Street

             City                                     State   ZIP Code

     2.4

             Name

             Number             Street

             City                                     State   ZIP Code

     2.5

             Name

             Number             Street

             City                                     State   ZIP Code




     Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of 1




https://app.jubileepro.com                                                                                                                                                       1/1
